Citation Nr: 0911167	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  03-22 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for plantar warts of 
both feet.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for multiple soft tissue 
tumors, including as secondary to herbicide exposure.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for Bell's palsy, 
including as secondary to herbicide exposure.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for decreased mental 
acuity, including as secondary to herbicide exposure.

6.  Entitlement to service connection for an eye disability.

7.  Entitlement to service connection for a skin disability 
of the left nostril, both hands, and both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968 
and U.S. Naval Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  A videoconference Board hearing 
was held before the undersigned in January 2009.

The Board observes that, in a November 1994 rating decision, 
the RO denied the Veteran's claims of service connection for 
plantar warts of both feet.  Although the Veteran disagreed 
with this decision in December 1994, he did not perfectly a 
timely appeal; thus, the November 1994 rating decision became 
final.  See 38 U.S.C.A. § 7104 (West 2002).  In a March 1996 
rating decision, the RO denied the Veteran's claims of 
service connection for multiple soft tissue tumors and for 
Bell's palsy, each including as secondary to herbicide 
exposure.  This decision was not appealed and became final.  
Id.  Finally, in a May 1998 rating decision, the RO denied 
the Veteran's application to reopen a previously denied claim 
of service connection for PTSD.  This decision was issued to 
the Veteran and his service representative in June 1998; 
however, it was not appealed and became final.  Id.

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issues of whether new and 
material evidence has been received to reopen claims of 
service connection for plantar warts of both feet, for 
multiple soft tissue tumors and Bell's palsy, each including 
as secondary to herbicide exposure, and PTSD are as stated on 
the title page.  Regardless of the RO's actions, the Board 
must make its own determination as to whether new and 
material evidence has been received to reopen these claims.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In a November 1994 rating decision, the RO denied the 
Veteran's claims of service connection for plantar warts of 
both feet.

3.  The evidence received since the November 1994 rating 
decision does not relate to an unestablished fact necessary 
to substantiate a claim of service connection for plantar 
warts of both feet and does not raise a reasonable 
possibility of substantiating this claim.

4.  In a March 1996 rating decision, the RO denied the 
Veteran's claims of service connection for multiple soft 
tissue tumors and Bell's palsy, each including as secondary 
to herbicide exposure.

5.  The evidence received since the March 1996 rating 
decision does not relate to an unestablished fact necessary 
to substantiate claims of service connection for multiple 
soft tissue tumors and Bell's palsy, each including as 
secondary to herbicide exposure, and does not raise a 
reasonable possibility of substantiating either of these 
claims.

6.  In a rating decision dated in May 1998, the RO denied the 
Veteran's application to reopen a claim of service connection 
for PTSD. 

7.  New and material evidence has been received since May 
1998 in support of the Veteran's claim of service connection 
for PTSD.

8.  There is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.

9.  The Veteran never served in Vietnam during active 
service.

10.  The Veteran does not experience any current disability 
due to decreased mental acuity which could be related to 
active service, including as secondary to herbicide exposure.

11.  The Veteran does not experience any current eye 
disability which could be related to active service.

12.  The Veteran does not experience any current skin 
disability of the left nostril, hands, or feet which could be 
related to active service.




CONCLUSIONS OF LAW

1.  The November 1994 rating decision, which denied service 
connection for plantar warts of both feet, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2008).

2.  Evidence received since the November 1994 RO decision in 
support of the claim of service connection for plantar warts 
of both feet is not new and material; accordingly, this claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.  The March 1996 rating decision, which denied service 
connection for multiple soft tissue tumors and Bell's palsy, 
each including as secondary to herbicide exposure, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2008).

4.  Evidence received since the March 1996 RO decision in 
support of the claims of service connection for multiple soft 
tissue tumors and Bell's palsy, each including as secondary 
to herbicide exposure, is not new and material; accordingly, 
these claims are not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

5.  The May 1998 rating decision, which denied the Veteran's 
application to reopen a previously denied service connection 
claim for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104 (2008).

6.  Evidence received since the May 1998 RO decision in 
support of the claim of service connection for PTSD is new 
and material; accordingly, this claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

7.  PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

8.  Decreased mental acuity was not incurred in service, to 
include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

9.  An eye disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

10.  A skin disability of the left nostril, hands, and 
feet was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in March 2000, January 2002, and in August 
2008, VA notified the Veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his claimed disabilities to 
active service and noted other types of evidence the Veteran 
could submit in support of his claims.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support reopening the Veteran's previously denied 
service connection claims for plantar warts of both feet, 
multiple soft tissue tumors, and Bell's palsy.  Although the 
evidence supports reopening the previously denied service 
connection for PTSD, it does not support granting service 
connection.  The evidence also does not support granting 
service connection for decreased mental acuity, an eye 
disability, or a skin disability of the left nostril, hands, 
and feet.  Thus, any failure to notify and/or develop these 
claims under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The March 2000 and January 2002 letters defined new and 
material evidence, advised the Veteran of the reasons for the 
prior denial of the claims of service connection, and noted 
the evidence needed to substantiate the underlying claims.  
That correspondence satisfied the notice requirements as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and in the August 
2008 VCAA notice letter, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
response to all of this notice, the Veteran notified VA in 
October 2008 that he had no more information or evidence to 
present in support of his claims.  Thus, the Board finds that 
VA met its duty to notify the appellant of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's previously denied service connection 
claims for  plantar warts of both feet, multiple soft tissue 
tumors, and Bell's palsy are not being reopened, because his 
service connection claim for PTSD is being reopened and 
denied, and because his service connection claims for 
decreased mental acuity, an eye disability, and a skin 
disability are being denied in this decision, any question as 
to the appropriate disability rating or effective date is 
moot and there can be no failure to notify the Veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the Veteran's claims file; the Veteran 
does not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  VA 
need not conduct an examination or obtain a medical opinion 
with respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection for a right ankle disability 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a 
claim to reopen only if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The standards of McLendon are not met in this case.  As will 
be explained below in greater detail, new and material 
evidence has not been received to reopen the Veteran's 
previously denied service connection claims for plantar warts 
of both feet, multiple soft tissue tumors, and Bell's palsy.  
There also is no medical evidence that the Veteran 
experiences any current disability due to decreased mental 
acuity, an eye disability, or a skin disability which could 
be attributed to active service.  The Board also notes that, 
although the Veteran's previously denied service connection 
claim for PTSD is being reopened, there is no competent 
evidence of an in-service stressor.  Service connection for 
PTSD cannot be granted in the absence of an in-service 
stressor and an after-the-fact medical opinion cannot serve 
as the basis for corroboration of an in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389 (1996).  Thus, the Board 
concludes that additional examinations are not necessary.  In 
summary, VA has done everything reasonably possible to notify 
and to assist the Veteran and no further action is necessary 
to meet the requirements of the VCAA.

In November 1994, the RO denied, in pertinent part, the 
Veteran's claim of service connection for plantar warts of 
both feet.  In March 1996, the RO denied, in pertinent part, 
the Veteran's claims of service connection for multiple soft 
tissue tumors and Bell's palsy, each including as secondary 
to herbicide exposure.  In May 1998, the RO denied the 
Veteran's application to reopen a previously denied service 
connection claim for PTSD.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  
Although the Veteran disagreed with the November 1994 
decision in December 1994, because he did not perfect a 
timely appeal, this RO decision became final.  The Veteran 
also did not initiate an appeal of either the March 1996 or 
May 1998 rating decisions and they became final.

The claims of service connection for plantar warts of both 
feet, PTSD, multiple soft tissue tumors, and Bell's palsy may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed the 
most recent application to reopen his previously denied claim 
of service connection for PTSD on a VA Form 21-4138 that was 
received at the RO on July 26, 1999.  The Veteran filed an 
application to reopen his remaining previously denied service 
connection claims on a VA Form 21-4138 that was received at 
the RO on October 2, 2001.  New and material evidence is 
defined by regulation, see 38 C.F.R. § 3.156, which VA 
amended in 2001.  See 66 Fed. Reg. 45620- 45632 (August 29, 
2001).  The amended version of 38 C.F.R. § 3.156(a), however, 
is applicable only to claims filed on or after August 29, 
2001.  Because the Veteran filed this application to reopen 
his claim of service connection for PTSD on July 26, 1999, 
the earlier version of 38 C.F.R. § 3.156(a) is applicable to 
this claim.  Because the Veteran filed his application to 
reopen his claims of service connection for plantar warts of 
both feet, multiple soft tissue tumors, and Bell's palsy on 
October 2, 2001, the revised version of 38 C.F.R. § 3.156(a) 
is applicable to these claims.

With respect to the Veteran's application to reopen his 
previously denied service connection claim for PTSD, new and 
material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  

With respect to the Veteran's application to reopen his 
previously denied service connection claims for plantar warts 
of both feet, multiple soft tissue tumors, and for Bell's 
palsy, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2008).  

For all of these claims, in determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the Veteran's application to reopen a claim 
of service connection for plantar warts of both feet, the 
evidence before VA at the time of the prior final RO decision 
in November 1994 consisted of the Veteran's service treatment 
records and post-service VA treatment records.  In this 
decision, the RO noted that, although the Veteran was treated 
during active service for a plantar wart on the bottom of the 
right foot, this complaint appeared to have been resolved 
with in-service treatment.  The Veteran's post-service VA 
treatment records only showed multiple calluses on the 
plantar aspect of both feet.  Thus, the claim of service 
connection for plantar warts on both feet was denied.

With respect to the Veteran's application to reopen claims of 
service connection for multiple soft tissue tumors and Bell's 
palsy, the evidence before VA at the time of the prior final 
RO decision in March 1996 consisted of the Veteran's service 
treatment records and post-service VA treatment records.  In 
this decision, the RO noted that, although the Veteran's 
service treatment records were silent for Bell's palsy, 
current VA outpatient treatment records noted such a 
diagnosis.  The RO also noted that the Veteran had not been 
diagnosed as having multiple soft tissue tumors during or 
after active service.  Thus, the claims of service connection 
for multiple soft tissue tumors and Bell's palsy, each 
including as secondary to herbicide exposure, were denied.

With respect to the Veteran's application to reopen his 
previously denied service connection claim for PTSD, the 
evidence before VA at the time of the prior final RO decision 
in May 1998 consisted of the Veteran's post-service VA 
treatment records and medical records received from the 
Social Security Administration (SSA).  In this decision, the 
RO noted that the newly submitted evidence showed no 
diagnosis or treatment for PTSD.  Thus, the claim of service 
connection for PTSD was not reopened.  

The newly submitted evidence consists of additional post-
service VA and private treatment records and additional SSA 
records.  

SSA considered the Veteran to be disabled by affective (mood) 
disorder and personality disorders effective September 13, 
1994.  He was awarded SSA benefits for these disabilities in 
December 1997.

The Veteran was diagnosed as having PTSD on private 
outpatient treatment in December 1999.

On VA outpatient treatment on May 18, 2001, the Veteran's 
complaints included "skin lesions on hands which he believes 
are due to Agent Orange and napalm."  He was concerned about 
a painful left thumb lesion and painful left foot calluses 
between the fourth and fifth toes.  Objective examination 
showed multiple wart-like lesions on the hands and an 
intertriginous ulcer between the fourth and fifth toe of 
"probable fungal etiology."  The assessment included warts.

In a November 2002 letter, the Veteran reported that, during 
active service aboard U.S.S. BOXER, "there was racial 
strife."  He also described his in-service stressor as being 
"subject to all kinds of abuse."  He accused his fellow 
shipmates of racism.

In August 2003, the Veteran submitted copies of his service 
personnel records showing that he served on board 
U.S.S. BOXER between August 1966 and May 1968.  He also 
submitted copies of the command history for this ship dated 
between January 1966 and December 1968.  These records show 
that U.S.S. BOXER arrived in Nha Trang, Qui Nhon, and Da 
Nang, Vietnam "for off-loading" on May 21 and 22, 1966.  

The Veteran's VA outpatient treatment records also show that 
he received regular outpatient treatment for his PTSD 
symptoms beginning in 2004.

In a July 2005 letter, the Veteran's VA treating physician 
stated that he had been treating the Veteran's PTSD "for the 
past 10 years."  This VA examiner described the Veteran's 
PTSD symptoms.  "It is certainly appropriate to investigate 
the possible connection between these symptoms and events 
surrounding his military service in the 1960's."

The Veteran testified at his January 2009 Board hearing that 
he had submitted new and material evidence in support of 
these claims in the form of additional VA outpatient 
treatment records.

With respect to the Veteran's application to reopen a claim 
of service connection for plantar warts of both feet, the 
Board notes that the evidence which was of record in November 
1994 showed that, although the Veteran was treated during 
active service for a plantar wart on the right foot, this 
condition was resolved with in-service treatment.  The newly 
submitted evidence shows treatment for a variety of bilateral 
foot problems, including warts.  Critically, none of the 
Veteran's post-service VA treating physicians related any of 
his recent bilateral foot problems to active service.  
Although this evidence is new, in that it has not been 
submitted previously to agency adjudicators, it is cumulative 
or redundant of the evidence at the time of the prior 
decision showing that the Veteran's in-service plantar wart 
had been resolved with treatment.  Thus, it does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim.  Because new and material evidence has not been 
received, the Board finds that the previously denied claim of 
service connection for plantar warts of both feet is not 
reopened.

With respect to the Veteran's application to reopen claims of 
service connection for multiple soft tissue tumors and Bell's 
palsy, each including as secondary to herbicide exposure, the 
Board notes that the evidence which was of record in March 
1996 showed no treatment for multiple soft tissue tumors 
during or after active service, no treatment for Bell's palsy 
during active service, and no medical nexus between either 
disability and active service, including as secondary to 
herbicide exposure.  The newly submitted evidence shows no 
current treatment for either multiple soft tissue tumors or 
Bell's palsy, including as secondary to the Veteran's claimed 
in-service herbicide exposure.  The Board acknowledges that 
the Veteran testified at his January 2009 Board hearing that 
he currently is receiving treatment for these claimed 
disabilities; the newly submitted medical records show only 
that he has a diagnosis of Bell's palsy.  Although this 
evidence is new, in that it has not been submitted previously 
to agency adjudicators, it is cumulative or redundant of the 
evidence at the time of the prior decision-the Veteran had 
never been shown to have multiple soft tissue tumors, and his 
post-service Bell's palsy was not related to active service.  
Thus, it does not relate to an unestablished fact necessary 
to substantiate these claims and does not raise a reasonable 
possibility of substantiating either of them.  Because new 
and material evidence has not been received, the Board finds 
that the previously denied claims of service connection for 
multiple soft tissue tumors and Bell's palsy, each including 
as secondary to herbicide exposure, are not reopened.

With respect to the Veteran's application to reopen a claim 
of service connection for PTSD, the Board notes that the 
evidence which was of record in May 1998 showed that he had 
not been diagnosed as having PTSD.  The Veteran has now 
presented such evidence showing a diagnosis of PTSD which 
could be related to active service.  This newly submitted 
evidence bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  Accordingly, the claim 
of service connection for PTSD is reopened.

Having determined that new and material evidence has been 
received to reopen the Veteran's claim of service connection 
for PTSD, the Board must adjudicate this claim on the merits.  
Specifically, the Veteran contends that he incurred PTSD 
following a tour of duty aboard U.S.S. BOXER.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).    

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that he was not 
treated for PTSD during active service.  As noted above, the 
Veteran's post-service treatment records show that he has a 
current diagnosis of PTSD.  The Veteran also attempted to 
describe his claimed in-service stressor in a November 2002 
statement (discussed above).  In testimony at his January 
2009 Board hearing, the Veteran stated that his duties 
involved ferrying U.S. Marines "from the ship to the shore.  
At that particular time there was combat going on.  It was 
called a skirmish I believe at that time.  And they were 
firing at one another."  He also testified that he had been 
a boat runner up and down the Mekong Delta in Vietnam.

The Veteran's DD Form 214 shows that his only award was the 
National Defense Service Medal.  His last duty assignment and 
major command was U.S.S. BOXER.

There is a diagnosis of PTSD of record; thus, the central 
issue in this case is whether the record contains credible 
supporting evidence that a claimed in-service stressor 
actually occurred which supports the diagnosis.  The evidence 
necessary to establish the occurrence of a stressor during 
service varies depending on whether the Veteran was "engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60 
(1993).  

In this case, the Veteran contends that one of his in-service 
stressors occurred while he was on board U.S.S. BOXER where 
his duties allegedly consisted of ferrying Marines between 
this ship and the shore of Vietnam during combat operations.  
There is no support in the Veteran's service personnel 
records or in the command history of U.S.S. BOXER, however, 
for the Veteran's contentions regarding his claimed Vietnam 
combat service.  Because there is no objective evidence that 
the Veteran ever served in Vietnam or saw combat during 
active service, his January 2009 Board hearing testimony that 
he was in combat in Vietnam while on board U.S.S. BOXER is 
inherently incredible and has no probative value.  The 
command history for U.S.S. BOXER shows that this ship was in 
the official waters off of Vietnam on May 21 and 22, 1966, 
approximately 3 months before the Veteran reported for duty 
on board this ship.  The Veteran's service personnel records 
indicate that he reported to U.S.S. BOXER on or about 
August 19, 1966, well after this ship had left Vietnam.  The 
U.S.S. BOXER also did not return to Vietnam at any time 
during the Veteran's service on board.  The Veteran's 
DD Form 214 shows no award of any such citations, to include 
the Vietnam Service Medal or Vietnam Campaign Medal, 
demonstrating that he ever served in Vietnam, including while 
he was a crew member on board U.S.S. BOXER, or had any combat 
service whatsoever.  In such cases, the record must contain 
other evidence that substantiates or corroborates the 
Veteran's statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70 
(1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

The Board notes that the Veteran has contended that another 
in-service stressor occurred due to vague "racial strife" 
fostered by white officers who served with him aboard 
U.S.S. BOXER.  He has not provided sufficient additional 
details concerning this alleged in-service stressor, however, 
such that corroboration could be attempted by the Joint 
Services Records Research Center (JSRRC).  The Veteran has 
been diagnosed as having PTSD since active service.  A review 
of his post-service VA treatment records does not show, 
however, that he reported either of his claimed in-service 
stressors to any of his treating physicians prior to his 
being diagnosed as having PTSD.  And, as noted elsewhere, an 
after-the-fact medical opinion cannot serve as the basis for 
corroboration of an in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).

Although the Veteran has been diagnosed as having PTSD, the 
Board finds no credible evidence that corroborates either of 
his claimed in-service stressors.  With respect to the 
alleged in-service stressor which occurred during his claimed 
Vietnam combat service, the Board finds that the Veteran's 
inherently incredible testimony undermines his PTSD claim.  
Thus, as the Veteran has failed to produce credible 
supporting evidence that either of his claimed in-service 
stressors actually occurred, and as his testimony concerning 
his claimed Vietnam combat service was not credible, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD.

The Veteran also contends that he incurred decreased mental 
acuity, including as secondary to herbicide exposure, an eye 
disability, and a skin disability of the left nostril, hands, 
and feet, during active service.  Specifically, he contends 
that he was exposed to Agent Orange while ferrying U.S. 
Marines from U.S.S. BOXER to the shores of Vietnam during 
active service.

A review of the Veteran's service treatment records indicates 
that he was not treated for any of these claimed disabilities 
during active service or U.S. Naval Reserve (USNR) service.  
On USNR physical examination in February 1965, the Veteran 
denied all relevant medical history.  Clinical evaluation was 
normal except for marks and scars which were not considered 
disabling.  The Veteran's vision was 20/15 bilaterally.

On USNR physical examination in March 1966, the Veteran 
reported a medical history of nervous trouble and denied all 
other relevant medical history.  The in-service examiner 
determined that nervous trouble referred to the Veteran 
feeling tense on awakening.  Clinical evaluation was normal 
except for marks and scars which were not considered 
disabling.  The Veteran's vision was 20/20 bilaterally.

At his enlistment physical examination in May 1966, the 
Veteran only reported a history of nervous trouble and denied 
all other relevant medical history.  Clinical evaluation was 
normal except for a scar on the fifth digit of the right hand 
which was not considered disabling.  The Veteran's vision was 
20/20 bilaterally.

At his separation physical examination in June 1968, clinical 
evaluation was unchanged.  The Veteran's vision was 20/15 
bilaterally.

The post-service medical evidence shows that, on VA 
outpatient treatment in March 1981, the Veteran complained of 
foot pain.  Objective examination showed hyperkeratotic 
lesions plantar to the second metatarsal head bilaterally and 
moderate pain on palpation of these lesions.  The Veteran was 
given shoe inserts.  

In April 1981, the Veteran reported a 50 percent improvement 
in his foot pain due to inserts and complained of a corn on 
the right second toe.  Objective examination showed bilateral 
enucleated plantar calluses on the subtalar second and fifth 
metatarsal heads, a left second hammertoe deformity with 
contracted extension of the nevis tendon.  The Veteran's 
lesions were debrided.  

In August 1984, the Veteran complained of an ulcer on the 
right fifth toe which had lasted for 2 weeks.  Objective 
examination showed fungal infection of the toe webs.  The 
diagnosis was tinea pedis.

On private internal medicine consultation in July 1988 by 
Aaron Sones, M.D., the Veteran's complaints included "a 
twitch in his eyes and temple area with blurring of vision" 
and an itchy pruritic rash on both shins "associated with 
falling out of his leg hair which began a few months ago."   
The Veteran related his vision problems "to his prolonged 
use of video display terminals" and that these symptoms 
worsened after working.  Physical examination showed 20/13 
vision in the right eye and 20/15 vision in the left eye 
without glasses, pupils equal, round, and reactive to light 
and accommodation, intact sclerae and conjunctivae, normal 
fundoscopic examination, cool and dry skin to the touch, 
eczematous dermatitis on the anterior portion of both calves.  
Dr. Sones opined that the Veteran's eye strain "may either 
be secondary to eye strain from using a computer terminal or 
might just be part of his tension headaches or elevated blood 
pressure."  Dr. Sones also stated that the Veteran's 
eczematous dermatitis was most likely stress related.  The 
diagnoses included eye strain and eczematous dermatitis, 
probably stress related to his prior employment.

On VA outpatient treatment in September 1988, the Veteran 
complained of blurred vision and difficulty focusing in both 
eyes and burning "in the retina area."  He wore glasses 
while driving.  Slit lamp examination was within normal 
limits bilaterally.  The assessment was presbyopia and 
occasional dry eyes.  The Veteran was advised to wear 
glasses.

In July 1992, the Veteran complained of painful corns and 
calluses on both feet.  Objective examination showed subtalar 
intractable plantar keratosis on the second and fifth toes 
bilaterally.  The assessment was callous on the left second 
toe, subtalar intractable plantar keratosis on the second and 
fifth toes bilaterally, and tinea pedis.

In December 1994, the Veteran's complaints included 
intermittent visual blurring.  The impression was presbyopia.

On May 18, 2001, the Veteran's complaints included a painful 
left thumb lesion and painful left foot calluses between the 
fourth and fifth toes.  Objective examination showed an 
intertriginous ulcer between the fourth and fifth toe of 
"probable fungal etiology."  The assessment included a 
questionable fungal intertriginous ulcer.

On May 24, 2001, it was noted that the Veteran had 
intertriginous toe lesions and hand lesions typical of 
punctate hyperkeratosis.  The assessment included punctate 
hyperkeratosis and intertriginous maceration.

In July 2001, the Veteran noted improvement in the keratotic 
lesions and in the dermatitis in his toe webs.  The 
assessment was plantar and palmar keratosis and toe web 
dermatitis.

In January 2004, the Veteran's complaints included a scaling 
area between the right fourth and fifth toes.  He reported 
that his hand lesions were not bothering him currently.  
Objective examination showed an approximately 3 millimeter 
hyperkeratotic lesion, hyperkeratotic punctuate lesions in 
the palmar creases bilaterally, lichenified, macerated, 
scaling skin in the intertrigenous spaces of both feet which 
was more pronounced between the right fourth and fifth 
phalanges, and mildly dystrophic nails of both feet.  The 
assessment include punctuate hyperkeratoses in the bilateral 
palmar creases and skin maceration in the intertrigenous 
spaces due to an irritant contact dermatitis.

In February 2004, objective examination showed punctuate 
hyperkeratotic palmar lesions and maceration between the 
fourth and fifth phalanx intertriginous areas.  The 
assessment included punctuate hyperkeratoses in the bilateral 
palmar creases and improved maceration in the intertriginous 
area between the fourth and fifth phalanx.

Following VA outpatient treatment in December 2005, the 
assessment was hyperopia and presbyopia.  He was provided 
bifocal lenses.
The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
decreased mental acuity, including as secondary to herbicide 
exposure.  Initially, and as noted above, there is no 
evidence that the Veteran ever served in Vietnam; thus, his 
assertions concerning in-service herbicide exposure are 
inherently incredible and entitled to no probative value.  
Because the Veteran lacks Vietnam service, the presumptions 
regarding service connection based on herbicide exposure are 
inapplicable to this claim.  See 38 C.F.R. §§ 3.307, 3.309.  
There also is no evidence that the Veteran has been shown to 
have decreased mental acuity at any time during or after 
active service.  It appears instead that the Veteran is 
seeking service connection for a symptom-decreased mental 
acuity-and not for any underlying disability.  The presence 
of a mere symptom alone, absent evidence of a diagnosed 
medical pathology or other identifiable underlying malady or 
condition that causes the symptom, does not qualify as 
disability for which service connection is available.  See 
generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  Critically, none of the Veteran's in-service or post-
service VA and private treating physicians have related his 
complaint of decreased mental acuity to active service or any 
incident of such service, to include his claimed in-service 
herbicide exposure.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  In summary, absent evidence of 
current disability due to decreased mental acuity which could 
be attributed to active service, and without any evidence 
that the Veteran was exposed to herbicides during active 
service, the Board finds that service connection for 
decreased mental acuity, including as secondary to herbicide 
exposure, is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claims of service connection for an 
eye disability and a skin disability of the left nostril, 
both hands, and both feet.  The Veteran's service treatment 
records show that his skin and vision were within normal 
limits throughout active service and U.S. Naval Reserve 
service.  The Veteran also denied any history of either skin 
or vision problems on repeated physical examinations 
conducted during active and Reserve service.  It appears that 
the Veteran first was treated for a skin disability in March 
1981, or almost 13 years after his service separation in June 
1968, when he complained of foot pain and lesions on his 
feet.  The Veteran first was treated for an eye disability in 
July 1988, or more than 20 years after his service 
separation, when Dr. Sones diagnosed stress-related eye 
strain.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The remaining post-service medical evidence shows that the 
Veteran has been treated for a variety of vision problems and 
skin problems in his hands and feet since his separation from 
active service.  There is no evidence that the Veteran 
experiences any current skin disability of the left nostril.  
See Rabideau, 2 Vet. App. at 144, and Brammer, 3 Vet. App. 
at 225.  None of the Veteran's post-service VA and private 
treating physicians have related either his age-related eye 
disability (or presbyopia) or his current skin disability of 
the hands and feet to active service, however.  In summary, 
absent evidence of in-service eye or skin problems, and 
without medical evidence, to include a nexus opinion, 
relating either the Veteran's current eye or skin 
disabilities to active service, the Board finds that service 
connection for an eye disability and a skin disability of the 
left nostril, both hands, and both feet is not warranted.

Additional evidence in support of the Veteran's service 
connection claims is his own lay assertions and Board hearing 
testimony.  As noted elsewhere, the Veteran's Board hearing 
testimony concerning his alleged Vietnam combat service is 
inherently incredible and entitled to no probative value.  As 
a lay person, the Veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the Veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the Veteran's lay statements are entitled to no 
probative value.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

 
ORDER

As new and material evidence has not been received, the 
claims of service connection for plantar warts of both feet 
and for multiple soft tissue tumors and Bell's palsy, each 
including as secondary to herbicide exposure, are not 
reopened.

As new and material evidence has been received, the claim of 
service connection for PTSD is reopened; to this extent only, 
the appeal is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for decreased mental 
acuity, including as secondary to herbicide exposure, is 
denied.

Entitlement to service connection for an eye disability, is 
denied.

Entitlement to service connection for a skin disability of 
the left nostril, both hands, and both feet, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


